Case 9:18-cv-80176-BB Document 577 Entered on FLSD Docket 06/11/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  ___________________________/

         DR. CRAIG WRIGHT’S REPLY IN SUPPORT OF MOTION TO REDACT

         Plaintiffs’ opposition to Dr. Wright’s Motion to Redact [D.E. 575] makes arguments

  unrelated to the redactions in question, none of which undermine the plain good cause for

  redactions.

         First, the Court should allow redaction of the specifics of Dr. Wright’s childhood trauma

  because it is “sensitive and highly personal [in] nature.” Doe v. St. John’s Episcopal Par. Day

  Sch., Inc., 997 F. Supp. 2d 1279, 1290 (M.D. Fla. 2014) (allowing plaintiff to proceed

  anonymously in a case involving childhood trauma). In fact, the Court already allowed the

  redaction of the specifics of Dr. Wright’s childhood trauma. D.E. 539 at 2.

          Plaintiffs, without any authority, advance the argument that, because evidence of Dr.

  Wright’s childhood trauma may be used at trial, such evidence should automatically become

  public before trial. That argument is unavailing. The Court could seal the courtroom when the

  evidence of trauma is presented at trial, if requested and necessary. See U.S. v. Flanders, 845 F.

  Supp. 2d 1298, 1302 (S.D. Fla. 2012) (sealing courtroom for closing arguments). Remarkably,

  plaintiffs advance the notion that Dr. Wright’s childhood trauma is somehow “clearly engineered
Case 9:18-cv-80176-BB Document 577 Entered on FLSD Docket 06/11/2020 Page 2 of 4



  to try win this case by appealing to juror sympathy since he cannot defend it on the merits.” D.E.

  576 at 1. Though this claim has no bearing on the redactions, it strains the mind to argue that

  childhood trauma can be manufactured or tactical. Furthermore, it is incredible that plaintiffs

  want to focus on the relative strength of the parties’ merits evidence when:

         (i)     Not a single witness will take the stand at trial to testify that Dave Kleiman and

  Dr. Wright had a business partnership to create and mine bitcoin, let alone provide any details of

  that supposed oral partnership;1

         (ii)    Every witness who had a close relationship with Dave Kleiman (his brother, Ira

  Kleiman, did not) will testify to the many reasons that plaintiffs’ claims don’t make sense; and

         (iii)   Even if Dave Kleiman had bitcoin, evidence of it was either forever lost when Ira

  Kleiman thoughtlessly ridded himself of his brother’s papers and overwrote his hard drives, or

  the evidence is forever unavailable because the remaining devices are encrypted beyond

  decryption.

         While plaintiffs appear to be engaged in a tactical litigation without proof of the core

  merits question—was there an oral partnership?—Dr. Wright will defend on the merits against a

  claim that his friend Dave Kleiman never even whispered about while alive and would not bring

  now if he were living.

         Second, plaintiffs’ scandalous and baseless claims about Dr. Wright’s involvement in

  Dave Kleiman’s death have no place in this Court’s public record. Not only should this wild



  1
   See, e.g., Vannamei Corp. v. Elite Int’l Telecomm, Inc., 881 So. 2d 561, 562 (Fla. 3d DCA
  2004) (stating that the burden of establishing the existence of an oral partnership, “including all
  of its essential elements is indeed, as it should be, a heavy and difficult one.”). Even in cases
  where a plaintiff had far more evidence than what plaintiffs provide here, the Eleventh Circuit
  has affirmed a district court’s grant of summary judgment, finding that there was not enough
  evidence to establish an oral partnership or joint venture. Pinnacle Port Cmty. Ass'n, Inc. v.
  Orenstein, 872 F.2d 1536, 1538 (11th Cir. 1989) (affirming summary judgment).
                                                   2
Case 9:18-cv-80176-BB Document 577 Entered on FLSD Docket 06/11/2020 Page 3 of 4



  accusation—untethered from any evidence and reality—be redacted, it should be stricken from

  the record under Rule 12(f) because it is scandalous and not protected by litigation privilege.

         Plaintiffs want to justify their false allegation against Dr. Wright by falsely claiming that

  there is no record evidence that Dave Kleiman was suicidal. But the testimony at trial from Dave

  Kleiman’s closest friends, who visited him frequently in the hospital and who spoke to him

  almost every day, will be that Dave Kleiman was suicidal. See, e.g., D.E. 488-3 at 45:8-23 (one

  of Dave Kleiman’s closest friends testifying that Dave Kleiman had contemplated suicide, he

  would sometimes fall into a “dark place,” which caused concern, and Dave Kleiman believed

  that people with his condition do not live to see fifty years of age).

         For the above good reasons, Dr. Wright respectfully requests that the Court grant his

  motion to redact.

                                                        Respectfully submitted,

                                                        RIVERO MESTRE LLP
                                                        Attorneys for Dr. Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email amcgovern@riveomestre.com
                                                        Email bpaschal@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        AMANDA MCGOVERN
                                                        Florida Bar No. 964263
                                                        BRYAN L. PASCHAL
                                                        Florida Bar No. 091576




                                                    3
Case 9:18-cv-80176-BB Document 577 Entered on FLSD Docket 06/11/2020 Page 4 of 4



                                   CERTIFICATE OF SERVICE

         I certify that on June 11, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                     _ /s/ Bryan Paschal




                                                   4
